I agree with all portions of the opinion of the court except the conclusion that the mortgage does not cover the interest in the mortgaged property formerly held by the two older children. The opinion may be, and doubtless is, correct as between those children and their guardian, and that the latter could not claim the property as against the former. It must be remembered, however, that the mortgagee had a right to, and did, rely entirely on what the record showed. It showed that, after these two children had come of age, they formally admitted that the guardian had purchased their interest in the property and had fully paid them for it. The law presumes that one who has reached lawful age is competent to transact business, and on this presumption all otherwise innocent parties are entitled to rely. There is nothing in the record, that I know of, which shows that the mortgagee knew that these children were inexperienced in business and did not understand the nature of the representations they made the public records show. I think they have so conducted themselves *Page 224 
that they will not now be permitted to repudiate what they did, when such repudiation will be injurious to those who had a right to rely upon the representations made by them. I think it should be held that the mortgage covered the interest of these two children who had come of age. To that extent I dissent from the court's opinion.
MACKINTOSH, J., concurs with BRIDGES, J.